DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00409-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
AIR GLACIER SYSTEMS, INC.,  §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY COURT AT LAW NO. 3 OF
 
DIXIE PAPER COMPANY, INC.
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
abate or alternatively to dismiss this appeal. 
A copy of the motion has been sent to all counsel of record.  In its motion, Appellant states that the
order appealed from, an order granting a partial summary judgment in favor of
Appellee, is not a final judgment and there is no exception permitting an
interlocutory appeal of the order. 
Appellant further states that Appellee has filed a motion to sever,
which Appellant has contested, but the motion has not been heard.  Appellant does not allege that a hearing date
has been set on the motion and does not provide a date by which it anticipates
the motion to sever will be considered by the trial court.  Accordingly, the motion is granted as to
dismissal of the appeal, and the appeal is dismissed without prejudice to
refiling.
Opinion delivered December 12, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)